DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the inner periphery” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the limitation “the inner periphery” has insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (U.S. Patent No. 6,354,811).
Regarding claim 8, Ota et al. disclose a capacity control valve (Figs. 1-7) for controlling a flow rate by energization of a solenoid (V3), comprising: a valve housing (51) formed with a discharge port (67) through which discharge fluid with a discharge pressure passes, a suction port (58) through which suction fluid with a suction pressure passes, and first and second control ports (57 & 68) through which control fluid with a control pressure passes; a rod (80) arranged in the valve housing (51) so as to be driven by the solenoid (V3), the rod (80) forming a spool valve (Fig. 2) structure of a DC valve (85) configured to control a fluid flow between the second control port (68) and the discharge port (67) by a land portion (Fig. 2) arranged at an outer periphery; and a pressure-sensitive body (60) forming a CS valve (61) configured to control a fluid flow between the first control port (57) and the suction port (58) in accordance with a movement of the rod (80).
Allowable Subject Matter
Claims 1-3, 5-7, 9, and 11-17 are allowed.
Claims 4, 10, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ota et al. (U.S. Patent No. 6,354,811) disclose a capacity control valve (Figs. 1-7) for controlling a flow rate by energization of a solenoid (V3), comprising: a valve housing (51) formed with a discharge port (67) through which discharge fluid with a discharge pressure passes, a suction port (58) through which suction fluid with a suction pressure passes, and first and second control ports (57 & 68) through which control fluid with a control pressure passes; a rod (80) arranged in the valve housing (51) and driven by the solenoid (V3); a CS valve (61) configured to control a fluid flow between the first control port (57) and the suction port (58) in accordance with a movement of the rod (80); and a DC valve (85) configured to control a fluid flow between the second control port (68) and the discharge port (67) in accordance with the movement of the rod (80), wherein in a non-energization state of the solenoid (V3), the CS valve (61) is closed and the DC valve (85) is opened.
Ota et al. does not render obvious in combination with the rest of the claim limitations wherein as the energization of the solenoid becomes larger, the CS valve transitions from a closed state to an open state, and the DC valve is throttled from an open state and thereafter transitions to the open state, and wherein in a maximum current state of the solenoid, the CS valve is opened and the DC valve is opened.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753